OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs, and the question certified answered in the affirmative. The Legislature has determined that the controlling factor with respect to the applicability of the Equitable Distribution Law (Domestic Relations Law, § 236, part B) to pre-existing causes of action is not the date on which issue was joined, or the possibility that the party may be the type of person the law was generally intended to benefit, but the date on which the action was commenced (Valladares v Valladares, 55 NY2d 388; Tucker v Tucker, 55 NY2d 378; Zuckerman v Zuckerman, 56 NY2d 636). In this case the action was commenced before the new law became effective and therefore the application for a voluntary discontinuance in order to avoid the legislative mandate must be denied (Tucker v Tucker, supra, pp 384-385).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.